Joshua B. Deringer Partner 215-988-2959 Direct 215-988-2757 Fax joshua.deringer@dbr.com LawOffices One Logan Square, Ste. 2000 Philadelphia, PA 19103-6996 (215) 988-2700 phone (215) 988-2757 fax www.drinkerbiddle.com CALIFORNIA DELAWARE ILLINOIS NEW JERSEY NEW YORK PENNSYLVANIA WASHINGTON D.C. WISCONSIN Established 1849 June 5, 2012 VIA EDGAR Janet Grossnickle Division of Investment Management Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: 40-APP File No. 812-14039 on behalf of Hatteras Alternative Mutual Funds, LLC (SEC File No. 801-61090) and Hatteras Variable Trust (File Nos. 333-179263; 811-22660) Ms. Grossnickle: Please consider this a request to withdraw the above-referenced exemptive application, File No. 812-14039.The above application was filed under Section 6(c) of the Investment Company Act of 1940 (the “Act”) for an exemption from Sections 9(a), 13(a), 15(a), and 15(b) of the Act and Rules 6e-2(b)(15) and 6e-3(T)(b)(15) under the Act. Applicants have instead filed the above-referenced application as a 40-OIP with the Office of Insurance Products. Thank you for your attention to this matter.If you have any questions please feel free to contact me at the number above. Very truly yours, /s/ Joshua B. Deringer Joshua B. Deringer
